Citation Nr: 9935872	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-01 1310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1988 to 
July 1988, and from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In her January 1998 substantive appeal, the veteran requested 
a personal hearing before a Member of the Board at a local VA 
Regional Office, and such a hearing was scheduled for August 
1999 at the RO.  The hearing was postponed (by the RO) and 
was rescheduled for October 1999, but the veteran did not 
appear.  A note in the file indicates that the veteran had 
not been aware that a hearing had been scheduled for October 
1999.  The veteran was then (although not entirely clear 
"why" from the record) scheduled for a videoconference 
hearing to be held on December 14, 1999.  However, the 
veteran failed to appear.  A review of the claims file does 
not reflect that the veteran waived her right to a personal 
hearing before a Member of the Board at a local VA Regional 
Office in lieu of the videoconference hearing.

Therefore, the Board must REMAND this claim for the following 
action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The veteran is 
informed that a failure to appear for a 
hearing before a Member of the Board 
without good cause is construed by 
regulation as a withdrawal of the hearing 
request.  38 C.F.R. § 20.704(d) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
appellant due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in this case.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




